PER CURIAM.
In our prior opinion in this case, we adopted amendments to Florida Rules of Criminal Procedure 3.133, 3.692, 3.986, 3.987, and 3.989. Amendments to Florida Rules of Criminal Procedure S.1S3, 3.692, 3.986, and 3.989, 630 So.2d 552 (Fla.1993). We rejected the Criminal Rules Committee’s proposed amendments to rules 3.692, Petition to Seal and Expunge, and 3.989, Seal and Expunge Forms, and adopted our own amendments to those rules. These amendments were designed to ensure that the Florida Department of Law Enforcement (FDLE) received sufficient information to enable it to notify the appropriate state attorney of the existence of circumstances that would prohibit expunging or sealing of records. To this end, they provide that 1) a copy of the petition to expunge or seal be served on the prosecuting attorney, the arresting police agency, and FDLE and 2) the hearing on the petition be delayed thirty days from service of the copies. We postponed the effective date of these amendments until the Rules Committee could review them and file comments for our further consideration. 630 So.2d at 553. We have jurisdiction. Art. V, § 2(a), Fla. Const.
The Rules Committee offers two suggested changes to rules 3.692 and 3.989 as amended in our prior opinion. The first is a rewording of the sentence in rule 3.692(a) providing for a 30-day delay between the filing of a petition and the hearing. The sentence as reworded takes into consideration the fact that there may be instances in which no hearing is necessary. The second is a stylistic change to rule 3.989 that was inadvertently omitted from the Rules Committee’s original petition.
We also have considered comments submitted by other interested parties but adopt only those changes suggested by the Rules Committee. The attached amendments reflect those changes.
Accordingly, rules 3.692 and 3.989 are amended as reflected in the appendix to this opinion. The new language is indicated by underscoring; deletions are indicated by strike-through type. The amendments shall become effective immediately upon the filing of this opinion.
It is so ordered.
*16SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.
OVERTON, J., concurs in part and dissents in part with an opinion.
GRIMES, C.J., dissents with an opinion.